Citation Nr: 1403377	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-17 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses, incurred at Bethesda Memorial Hospital of Boynton Beach, Florida from January 5, 2010 through January 12, 2010.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from April 1968 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 administrative decisions issued by the Department of Veterans Affairs Medical Center (VAMC) in West Palm Beach, Florida.  

The entire claims file was reviewed in this case, to include the portion contained in the electronic "Virtual VA" system.

The Veteran appeared at a Travel Board hearing in August 2013.  A transcript is of record.    


FINDINGS OF FACT

1.  The Veteran presented to the emergency department at Bethesda Memorial Hospital on January 3, 2010 via ambulance from his home; VA has conceded that this was due to an emergent gastrointestinal event.  

2.  The Veteran was admitted to Bethesda Memorial Hospital on January 3, 2010, and was held in inpatient care until discharged on January 12, 2010.  

3.  VA has authorized payment of expenses for emergency treatment from January 3, 2010 through January 4, 2010.  

4.  The Veteran is not currently in receipt of service-connected compensation benefits; however, he has received treatment at VA in the 24 months prior to his private hospitalization in January 2010.  

5.  The Veteran does not appear to currently be a participant in a VA vocational rehabilitation program.

6.  On January 4, 2010, the Veteran contacted VA and spoke for 34 minutes regarding his private hospitalization; On January 5, 2010 and January 7, 2010, the private medical facility contacted VA and the Veteran's status as a patient at the VA Medical Center in West Palm Beach, Florida was confirmed; no transfer was arranged by ambulance (or even discussed), the Veteran was not discharged with instruction to report to a VA facility, and it was reported that billing to VA should proceed.  

7.  The evidence indicates that the Veteran was not in stable medical condition until his discharge from Bethesda Memorial Hospital on January 12, 2010.  


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for unauthorized medical expenses, incurred at Bethesda Memorial Hospital of Boynton Beach, Florida from January 5, 2010 through January 12, 2010, have been met.  38 U.S.C.A. §§ 1703, 1712, 1725, 1728 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.93, 17.120, 17.121, 17.161, 17.1000-17.1008 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000) introduced several fundamental changes into the VA adjudication process.  These changes were codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).

Under the VCAA, VA's duty to notify and assist has been significantly expanded.  However, the United States Court of Appeals for Veterans Claims (Court) ruled in Manning v. Principi, 16 Vet. App. 534, 542-43 (2002), that the provisions of the VCAA are not applicable where the law, not the factual evidence, is dispositive.  In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the Court held that the provisions of the VCAA are not applicable to statutes and regulations, which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  As this case concerns a legal determination of whether the Veteran is entitled to reimbursement for medical expenses under 38 U.S.C.A. §1725, the provisions of the VCAA are not applicable.  

The provisions of Chapter 17 of the 38 U.S.C. (West 2002) and 38 C.F.R (2013) contain their own notice requirements.  Indeed, regulations at 38 C.F.R. § 17.120-33 (2013) discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124 (2013), the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38 (2013). 38 C.F.R. § 17.132 (2013).  

The decision below represents a full grant of the benefit sought, and thus, any defect with respect to timing or content of notification is moot.  

Legal Criteria and Analysis

The Veteran alleges that he is eligible for VA payment of medical expenses incurred at Bethesda Medical Center from January 5, 2010 to January 12, 2010.  The Veteran was admitted to the private hospital on January 3, 2010, and underwent surgical intervention on January 5, 2010.  

The salient facts of the Veteran's hospitalization are, essentially, that on January 3, 2010, he was experiencing nausea and vomiting accompanied by abdominal discomfort.  He presented to the nearest emergency room, at Bethesda Memorial Hospital, via ambulance.  From there, the Veteran was diagnosed as having a small bowel obstruction as due to adhesions from previous abdominal surgeries.  The Veteran was initially treated conservatively; however, with no improvement, surgery was performed on January 5, 2010.  At that time, the small bowel was resected.  The Veteran slowly improved in a post-operative hospital course, and he eventually was able to pass a bowel movement and have flatus after several days.  Intravenous nutrition was required during his post-operative period.  The Veteran was discharged on January 12, 2010, with instructions to follow-up with surgery and gastroenterology.  Pain medications were prescribed at his release.  

VA has conceded that the need to visit Bethesda Memorial Hospital via ambulance on January 3, 2010 was an emergency.  Further, it has been verified that the Veteran was eligible to receive VA care at that time, but that VA care facilities were not feasibly available at the time of the Veteran needing emergency care.  Based on this, medical expenses from January 3, 2010 through January 4, 2010 have been paid by VA.  Essentially, the VA Medical Center has determined that the Veteran was stable on January 5, 2010 (prior to his surgery) and was capable of being transferred to VA care at that time.  As he was not transferred, it was the VA Medical Center's determination that expenses incurred beyond the time of deemed stabilization would not be reimbursed.  

When VA facilities are not capable of furnishing the care or services required, the VA Secretary may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the Veteran can be safely transferred to a Department facility.  38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

The admission of a Veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54; Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

Nevertheless, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities where:

(a) Care or services not previously authorized were rendered to a veteran in need of such care or services: (1) for an adjudicated service-connected disability; (2) for nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) for any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; or, (4) for any illness, injury, or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in 38 C.F.R. § 17.48(j); and,

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and,

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

All three statutory requirements must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

Nonetheless, the Veterans Millennium Health Care and Benefits Act also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those Veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. 
§ 1728.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To be eligible for reimbursement under this authority, the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA Medical Center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of that emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and,

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002.

Effective January 20, 2012, VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of the amendments was to implement provisions from Section 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C. §§ 1725 and 1728.  The amendments include, but are not limited to, making the definition of "emergency treatment" in Section 1725(f)(1) applicable to § 1728, including by replacing the standard for determining the existence of a medical emergency in § 17.120(b) with the "prudent layperson" standard.

In addition, a veteran is required to file a claim within 90 days of the latest of the following: (1) July 19, 2001; (2) the date that the veteran was discharged from the facility that furnished the emergency treatment; (3) the date of death, but only if the death occurred during the stay in the facility that included the provision of the emergency treatment; or, (4) the date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004.  This occurred in this case.  

The Veteran was not, at the time of his admission to the private hospital, in receipt of service-connected compensation benefits for his small bowel obstruction. Nonetheless, irrespective of the presence of service-connected disabilities, the Veteran would, for reasons discussed below, be entitled to reimbursement under the Millennium Health Care Act.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  As shown, to be eligible for reimbursement, the treatment must satisfy certain conditions.  All nine statutory requirements (a through i) must be met before the reimbursement may be authorized.  If any one of the criteria is lacking, the benefit sought may not be granted.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; Zimick, 11 Vet. App. at 49; Malone, 10 Vet. App. at 547.  In the current case, all nine criteria have been met, with the denial by the Medical Center resting solely on their determination of the Veteran being medically stable from January 5, 2010 forward.  The Board deems that determination to be in error.  

Indeed, there is no question that the Veteran was financially liable to Bethesda Memorial Hospital in this case, and by all accounts, he had no private insurance or other health-plan contract so as to remove his liability for payment of the expenses.  Further, he was a current patient with VA, and, also by all accounts, had received treatment within the 24-months prior to the hospitalization period in question.  Indeed, the Veteran has testified that he had been in regular care with VA for the four years prior to his hospital admission on January 3, 2010.  There is no reason to doubt the veracity of his assertions in that regard, as VA has already awarded reimbursement of his medical expenses for a part of the total private hospitalization period.  

Regarding the emergent nature of his condition, VA has determined that a gastrointestinal threat to life clearly existed on January 3, 2010, and that private hospitalization was necessary.  Regarding the Veteran's alleged stabilization on January 5, 2010, however, the Board is not convinced that such an event occurred.  

Indeed, the Veteran was admitted to the hospital on January 3, 2010 with severe abdominal pain which was initially treated conservatively.  It is noted that this was not effective, as surgery was needed on January 5, 2010.    By all accounts, the Veteran gradually recovered and improved through the course of his hospital stay.  

Regarding the Veteran's ability to be transferred (either by his own transportation or by ambulance), it is noted that the "transfer team" at VA was contacted initially on January 5, 2010, and did not return the inquiry of the private hospital regarding billing questions.  It was noted on January 7, 2010 that the private hospital could proceed to bill the West Palm Beach VA Medical Center "thru (sic) the mil bill."  The West Palm Beach VA Medical Center confirmed that the Veteran was registered with their facility at that time, and based on the communications log of the private medical center, did not suggest transfer to the VA Medical Center at that time.  It is also noted that, on January 4, 2010, the Veteran called the West Palm Beach VA Medical Center and spoke for 34 minutes.  While the content of this conversation is not listed in the wireless phone bill submitted by the Veteran, it can be assumed that such a conversation, on the date of his emergency, would be related to notification of his emergent medical condition and of his concerns regarding the potential need to arrange transfer at the time of stabilization.  

The VA Medical Center at West Palm Beach was put on notice of the Veteran's hospitalization on January 4, 2010, and there was continuing consultation with the private hospital following the Veteran's surgery on January 5, 2010.  By all accounts, VA made no suggestion that a transfer should occur.  Thus, it can be concluded that VA was satisfied that the Veteran remain in the care of Bethesda Memorial Hospital, and that billing should be dispatched to VA throughout the course of care (that is, until the Veteran was stable enough to be transferred or discharged).  It is not suggested that a transfer was ordered but refused by the Veteran, and there is nothing of record to suggest that the Veteran was unwilling to be transferred to a VA facility should such a transfer have been suggested.  

Indeed, the Veteran is not a medical expert, and it is not reasonable to assume that he would ask for discharge (or go against medical orders) so as to be transferred to a VA care facility.  Not only did no medical clearance occur on January 5, 2010, but the Veteran was taken into the operating room that day to relieve his obstructed bowel.  When VA was contacted, it appears as if billing was the main topic as opposed to transfer (which was not suggested either by VA or the private facility).  This, along with the post-operative notes which show considerable intervention needed post-surgery (intravenous nutrition, and a lack of resuming normal bowel functioning for several days), indicate that VA and the private hospital were in agreement that the Veteran was not in a stable condition until he was discharged from the hospital (with follow-up instructions) on January 12, 2010.  

To suggest that the Veteran should have been aware that, at the dawning of morning on January 5, 2010 (before he was to undergo abdominal surgery), he was now medically stable, is to suggest that the Veteran was in a better position to ascertain his medical status than those clinicians who were treating him.  That the Veteran did require surgery on the day the VA Medical Center deemed him "stable," clearly shows that the Veteran was medically compromised on January 5, 2010, and remained that way for some time.  

Indeed, the Veteran does not have any medical expertise, and he was retained as a hospital inpatient from January 3, 2010 to January 12, 2010 by medical professionals who do have such expertise.  Based on this, it can be assumed that the private medical staff at Bethesda Memorial Hospital, who in consultation with the VA Medical Center did not discuss a transfer to a VA facility, did not feel that the Veteran's medical condition was stable enough for any such transfer to actually occur.  Further, it is not indicated that the Veteran was recommended for transfer and subsequently refused; rather, the record demonstrates that he followed medical advice to remain in inpatient care until discharge on January 12, 2010.  

Based on this evidence, the Board concludes that the Veteran was not in stable medical condition to potentially be transferred to VA care until his discharge from the private hospital on January 12, 2010.  Accordingly, as noted above, all regulatory requirements have been met, and payment for medical expenses at Bethesda Memorial Hospital is warranted under the Millennium Health Care Act from January 5, 2010 to January 12, 2010.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses, incurred at Bethesda Memorial Hospital from January 5, 2010 through January 12, 2010, is granted.  


____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


